This case came before the Supreme Court upon a motion to Certify the record. An action was commenced in the Cuyahoga Common Pleas by the Prosecuting Attorney to recover certain payments of salary from Judge Baer. These payments had been made on account of increase in' salary provided by the Amendment to 2251 and 2252 GC., which was passed Feb. 24, 192;0, and became effective May 25, 1920. After Baer had drawn this increase for some time this action was commenced.
The Common Pleas held that Baer was entitled to the increase because Art. IV, Sec. 14, Ohio Constitution, did not make the Act of Feb. 24, 7920, inapplicable to judges whose terms began before it became effective. The Appeals reversed the judgment, holding that applied only to newly elected judges. It was to reverse this judgment that this motion was filed in the Supreme Court. The sole question presented to the Supreme Court was whether the section of the Constitution made the Act. of Feb. 24, 1920, inapplicable to judges holding office and serving as such when the act went into effect.